Johnston, C. J.
(dissenting): I concur in the view that the duty of the county attorney does not end with a judgment, but that he should see that process is issued and steps taken towards the enforcement of the sentences and of liabilities on defaulted bonds. There is no complaint as to the actions brought in the district court, but there was some delay in the taking of the steps necessary to the enforcement of the judgment in the city courts, but in my opinion it was not that kind of neglect which warrants a removal from office. This court has said that in cases of ouster:
“The paramount consideration in scrutinizing the acts of the defendant officer is whether they bear the distinguishing characteristics of genuine good faith, not whether those acts are technically free from error when viewed under rigid and critical scrutiny.” (The State, ex rel., v. Foley, 107 Kan. 608, 193 Pac. 361, syl. 2.)
In Wyandotte county there is a population of 120,000 and a great-amount of civil and criminal business in which the state and the *557county are interested and the county attorney is of course unable to give personal attention to all of this business. According to the evidence two deputies are provided to assist the county attorney and two others not attorneys who assist in intoxicating liquor cases and are designated as prohibition officers. The commissioner has found, and apparently upon sufficient evidence, that prior to the defendant assuming the office of county attorney the enforcement of the prohibitory laws in that county had been conducted by an assistant attorney-general, and the two prohibition officers worked under and in connection with the assistant attorney-general. After the defendant took over the duties of county attorney the services of the prohibition officers were continued under the same system. The conduct of intoxicating liquor cases was placed in charge of a deputy county attorney and the defendant, it is found, had not given personal attention to these cases in the city courts nor was his attention ever directed to any actual or claimed neglect or misconduct of the officer to whom this branch of the service was assigned. The report of the commissioner shows that there were some irregularities in the officers as to the remanding of cases where appeals were dismissed, but it was not shown that defendant had personal knowledge of these nor actual notice that the sentences in these cases were not being put into execution. In view of the statutory rule that only willful misconduct or willful neglect of duty justifies an ouster, I have come to the same conclusion as that reached by our commissioner:
“1. That the defendant has not knowingly, intentionally or willfully violated any law of the State of Kansas.
“2. That said defendant should not be ousted from his office as county attorney of Wyandotte county.”